IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-10531
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

GEORGE ALLEN DAY,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 6:94-CR-33-1-C
                       --------------------
                         January 23, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     George Allen Day appeals the revocation of his probation.

Day first argues that the district court erred in denying his

motion to continue the hearing.    This argument is unavailing, as

Day does not establish that he suffered serious prejudice as a

result of the denial of his motion.    United States v. Castro, 15

F.3d 417, 423 (5th Cir. 1994).

     Day next argues that the district court erred in revoking

his probation, as the evidence did not support some of the

allegations against him.    This argument is likewise unavailing.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10531
                                -2-

Day does not challenge several of the probation violations with

which he was charged.   There was sufficient evidence adduced to

support the alleged violations involving Day’s income from

consultation work.   Because these violations were sufficiently

supported, there is no need to review Day’s contentions of error

in regards to other violations.1    United States v. Turner, 741

F.2d 696, 698 (5th Cir. 1984).     The judgment of the district

court is AFFIRMED.




     1
       Because we have found sufficient evidence to support these
alleged violations, there is no need to examine the sufficiency
of the evidence underlying the other unchallenged violations.